Citation Nr: 0007740	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-08 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Timeliness of appeal.  

2.  Entitlement to service connection for swollen and painful 
joints due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1961 to 
October 1965 and from January 1991 to March 1993 that 
included service in the Southwest Asia theater of operations 
during the Persian Gulf War from February 1, 1991 to June 10, 
1991.  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Board observes that there is a legitimate question of 
timeliness of appeal regarding the issues of entitlement to 
service connection for coronary artery disease, hypertension, 
a fracture of the left wrist and arthritis of the left knee.  
This issue requires further development, as it was not 
discussed in the context of the timelines of appeal issue now 
before the Board.  Briefly stated the veteran disagreed with 
a June 1996 rating decision and filed a substantive appeal in 
late February 1998 after being issued a statement of the case 
in early November 1997.  The Board does not have jurisdiction 
to review the claims in the absence of a perfected appeal.  
38 C.F.R. §§ 20.200, 20.202 and 20.302(c).  An RO 
determination of nontimely filing of a substantive appeal is 
an appealable issue.  38 C.F.R. § 19.34.  The issue of 
timeliness of appeal is referred to the RO for further 
consideration at this time rather than by remand since the 
Board's jurisdiction over the issues of service connection 
for coronary artery disease, hypertension, a fracture of the 
left wrist and arthritis of the left knee is as yet 
undetermined.  


FINDINGS OF FACT

1.  The veteran in January 1995 filed a timely notice of 
disagreement with a December 1994 rating decision that 
assigned a 30 percent combined rating for service-connected 
disabilities.   

2.  The veteran was issued a statement of the case on 
November 3, 1997 and a substantive appeal was received on 
February 27, 1998; he did not request an extension of time to 
file a substantive appeal.  

3.  The claim of entitlement to service connection for 
swollen and painful joints due to an undiagnosed illness is 
not supported by cognizable evidence showing tat the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  An appeal to the Board from a December 1994 RO rating 
decision was not timely filed.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.303, 20.305 
(1999).

2.  The claim of entitlement to service connection for 
swollen and painful joints due to an undiagnosed illness is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of appeal

Criteria

If no substantive appeal is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1999).  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  

A Substantive Appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  If the 
SOC or Supplemental Statement of the Case (SSOC) addressed 
several issues, the Substantive Appeal must either indicate 
that the appeal is being perfected for all of those issues or 
must specifically identify the issues appealed.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the SOC or prior SSOCs.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact in an SOC 
or SSOC which is not specifically contested.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to an SSOC when 
such a response is required, may be granted for good cause.  
A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the SSOC.  The request 
for extension must be filed with the VA office from which the 
claimant received notice of the determination being appealed, 
unless notice has been received that the applicable records 
have been transferred to another VA office.  A denial of a 
request for extension may be appealed to the Board.  
38 C.F.R. § 20.303 (1999).  

The filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (1999).  

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA. In calculating this five-day period, 
Saturdays, Sundays and legal holidays will be excluded.  
38 C.F.R. § 20.305 (1999).  


Analysis

The RO in December 1994 grated a 30 percent combined rating 
for disequilibrium and vertigo, tinnitus, right shoulder 
rotator cuff tear and right ear hearing loss.  A timely 
notice of disagreement with the ratings for disequilibrium 
and vertigo, tinnitus and right shoulder rotator cuff tear 
was received in late January 1995.  A letter in September 
1996 discussed representation in various claims including an 
increased evaluation for his hearing loss.  Another letter in 
September 1996 showed the veteran inquired about an 
examination for disequilibrium, tinnitus and the right 
shoulder.  After the RO reviewed the claim in October 1997, a 
statement of the case 
was issued on November 3, 1997 with as letter explaining the 
requirements for completing an appeal and the right to file 
for an extension of time to do so.  The next pertinent 
communication was the veteran's VA Form 9 received at the RO 
on February 27, 1998.

In summary, the record shows that the veteran was notified of 
the December 1994 rating decision by letter dated in January 
1995 and that he filed a timely notice of disagreement.  The 
statement of the case was provided on November 3, 1997 and a 
substantive appeal was received on February 27, 1998.  

To address the veteran's contention on timeliness, it is true 
that his substantive appeal was submitted within one year of 
the later October 1997 confirmed rating decision.  However, 
he did not complete a timely appeal of the December 1994 
rating decision, which is the pertinent rating decision.  
Therefore, the rating decision became final.  The statement 
of the case on the increased rating issues was issued in late 
1997 so the substantive appeal had to be filed within the 
next 60 days to perfect the appeal on those issues.  He did 
not request an extension of the time for filing a substantive 
appeal.  Even taking into consideration the five-day rule in 
38 C.F.R. § 20.305 because a postmarked envelope for his 
substantive appeal does not appear in the claims folder, his 
appeal was not timely filed.  Therefore the December 1994 
rating decision became final and the Board does not have 
jurisdiction to hear an appeal.  Recent written argument may 
be accepted as evidence in an application to reopen the 
claims for service connection on the basis of new and 
material evidence. 


II.  Swollen and painful joints due to undiagnosed illness.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection is not well 
grounded and must be denied.  

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of the claim.  

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
post service VA and military medical records that include 
several comprehensive examinations.  A diligent effort has 
been made to provide an adequate record.  The records that 
have been obtained are comprehensive and appear to provide an 
adequate record for an informed decision.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection must be 
denied as not well grounded.  The record shows no disorder of 
multiple joints manifested by pain or swelling.  

At the time of his enlistment into active duty in January 
1961 the veteran's physical examination was normal.  In March 
1962 the veteran reported trouble with his left knee.  He 
reported a twisted left knee in 1958 and stated that he was 
told that he had a bone chip.  An examination was performed 
and x-rays were taken.  On follow-up it was felt that he 
might have some slight ligament weakness.  There was no 
treatment.  X-rays in May 1962 were essentially negative.  

In September 1962 a surgical consultation of the left knee 
was conducted.  The veteran reportedly injured his knee while 
in high school.  X-rays revealed a chip fracture of the knee 
at that time.  He stated that since his initial injury he had 
a dull ache and episodes of the knee giving way and popping.  
The impression after examination was a history of an old knee 
injury with weakness of the left quadricep.  X-rays from 
August 1962 showed a density of no consequence and some 
calcium deposits.  It was concluded that it was doubtful 
there was any derangement.  The injuries were all deemed to 
have existed prior to service and the veteran was 
satisfactory for separation.  There was no treatment of the 
wrist during this initial period of active service, and no 
diagnosis of hypertension, cardiovascular disease or swollen 
joints.  At the time of the veteran's discharge from his 
initial period of service his knee and other joints were all 
normal.  There was a history of an old football injury to the 
knee in high school with weakness of the left quadricep.  
This was deemed to have existed prior to service.  On 
enlistment into the National Guard in October 1965 the 
examination was essentially the same.  

A VA examination conducted in March 1966 noted nothing 
regarding joint swelling.  Military records show a 
pertinently unremarkable examination in April 1983 and 
references to a left wrist injury in 1984.  An examination in 
April 1987 was pertinently unremarkable.  In January 1991 a 
physical examination was negative. In March 1991 he was seen 
for stiffness and knee pain for two weeks.  He reported onset 
a 10-kilometer march two months earlier.  The assessment was 
a contusion of the medial aspect of the left knee with 
subsequent edema.  He was placed on physical restrictions for 
7 days.  In April 1991 he gave a history of swollen or 
painful joints that the examiner noted was an old left knee 
injury with exacerbation at Fort Bragg in January 1991.  The 
accompanying examination report listed a diagnosis of 
degenerative arthritis and tendonitis of the left knee.  

A June 1991 examination report noted he did report swollen 
knees but now only the left was affected.  This reportedly 
started in January 1991.  In February 1992 the veteran was 
seen for cardiovascular disease and there was a notation that 
the he had not experienced symptoms such as leg edema in 
Saudi Arabia.  A Medical Evaluation Board from June 1992 only 
provided diagnoses of hearing loss, disequilibrium and a 
right rotator cuff tear.  

In a statement of history, apparently in connection with 
retirement in March 1993, the veteran described his health as 
fair.  He gave a history of swollen or painful joints and a 
trick or locked knee.  

In his claim, filed in April 1993, the veteran reported 
swollen joints incurred in March 1991 in Kuwait, swollen and 
inflamed knees in Kuwait in 1991, and arthritis of the left 
knee and the left wrist in 1991.  A VA medical record dated 
in February 1995 noted complaints of lower extremity pain and 
chest pain.  Impressions included claudication and unstable 
angina.  

The veteran subsequently underwent a quadruple coronary 
artery bypass graft.  According to the hospital report the 
veteran was stable without chest pain from the time of the 
myocardial infarction (said to be in 1989) until 1994 when he 
developed exertional burning chest pain without radiation.  
By history at the time he reported other medical problems 
including Gulf War Syndrome with arthralgia of the hands and 
feet.  

April 1995 records noted treatment for symptoms of arterial 
sclerosis.  There was a history of coronary artery disease 
status post myocardial infarction and coronary artery bypass 
graft in February 1995.  He also reported a history of 
hypertension.  
A VA examination was performed in August 1995.  The veteran 
reported pain in the knees, ankles, right hip and hand.  
There was no diagnosis of a disorder manifested by joint pain 
or swelling.   

In September 1996 the veteran submitted a number of medical 
records.  Some of these were duplicate service records and 
others pertained to unrelated claims.  
VA examinations were held in August 1997.  At the general 
medical examination the veteran reported multiple problems 
including aches of the knees and other joints since 1991 
without specific trauma except with respect to the shoulder, 
which was injured in a fall.  He also reported muscle aches 
and aches of the feet.  There were no gross pathologic hand 
or wrist findings.  X-rays of the knees showed minimal 
evidence of arthritis and other x-rays were negative.  The 
pertinent impressions included osteoarthritis of the knees.  

On a VA psychiatric examination in September 1997, the 
veteran reported current pain in his joints.  The 
psychiatrist noted that the veteran was ambulatory without 
any handicaps of the upper and lower extremities and showed 
no physical distress.  Axis III diagnoses included 
hypertension for 10 years, status post quadruple bypass 
surgery in February 1995, and arteriosclerosis.  

The Board finds that the veteran has not presented a well 
grounded claim for service connection of the claimed disorder 
as due to an undiagnosed illness.  He has the required 
service and he has reported for the comprehensive 
examinations to ascertain a likely etiology for his multiple 
joint complaints that are listed among the signs and symptoms 
that may be manifestations of an undiagnosed illness.  

In any event, the Board finds that essential elements of a 
well grounded claim, a current diagnosis of disability and 
nexus is offered to service on a basis related to undiagnosed 
illness are not shown.  For example under criteria for 
disability related to an undiagnosed illness, nonspecific 
joint pain or swelling is not mentioned.  Thus, there is 
currently no clinical evidence of a multiple joint disorder 
and therefore consideration may not be given to service 
connection on the basis of an undiagnosed illness, as an 
essential element to well ground the claim on that basis is 
not met.  Regarding his multiple joint pain and swelling 
complaint, as far as the knees are concerned, the symptoms 
have been linked to a known clinical diagnosis and 
consideration may not be given to service connection on the 
basis of an undiagnosed illness.  

The Board considered and denied the veteran's claim for 
service connection for disability due to an undiagnosed 
illness as not well grounded and the appellant has not been 
prejudiced by the decision as an adjudication on the merits 
would afford the appellant greater consideration than his 
claim warrants under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground the claim for service connection on the 
basis of undiagnosed illness.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  


ORDER

The veteran not having submitted a timely appeal from a 
December 1994 RO rating decision, the appeal is dismissed.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disorder manifested 
by swollen and painful joints due to an undiagnosed illness, 
the appeal is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 



